Citation Nr: 1013331	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-33 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee and low 
back disorders secondary to a service-connected right ankle 
disability.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of use of the right arm and for 
paralysis of the right side of the mouth.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for 
training from May 1965 to October 1965 and on active duty 
from June 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2010, the Veteran 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  Additional evidence was received at the 
hearing, but the Veteran waived agency or original 
jurisdiction consideration.

The issue of entitlement to service connection for right knee 
and low back disorders secondary to a service-connected right 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence of record demonstrates an additional 
disability manifested by some loss of use of the right arm 
and paralysis of the right side of the mouth as a result of 
VA medical treatment, but that the persuasive evidence does 
not demonstrate these disabilities were incurred because VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider nor that the treatment 
was provided without the Veteran's informed consent.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for loss of use of the right 
arm and for paralysis of the right side of the mouth have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran as to 
his claim for compensation under 38 U.S.C.A. § 1151 in a 
letter from the RO dated in March 2006.  He was notified that 
the VCAA notice requirements applied to all elements of a 
claim, notified of VA's responsibilities in obtaining 
information to assist in completing his claim, and his duties 
in obtaining information and evidence to substantiate his 
claim were identified.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
has also held that the VCAA notice requirements applied to 
all elements of a claim.  Although the Veteran was not 
provided a specific notice as to these matters, the Board 
finds that because of the decision in this case any 
deficiency in the initial notice as to the duty to notify and 
duty to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  The available record includes VA treatment 
records, a September 2006 VA examination report, and 
statements and personal hearing testimony from the Veteran 
and his spouse.  Further attempts to obtain additional 
evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the 
September 2006 VA medical opinion obtained in this case is 
adequate as it is predicated on a substantial review of the 
record and medical findings and consider the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue addressed in 
this decision has been met.  38 C.F.R. § 3.159(c)(4).  The 
available evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
this claim would not cause any prejudice to the appellant.

1151 Claim

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2009).  

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of §17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
§17.32(b) of this chapter, as in emergency situations.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  
38 C.F.R. § 17.32(c) (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, the Veteran contends he has a loss of use of 
the right arm and paralysis of the right side of the mouth as 
a result of VA surgery on November 8, 2005, for excision of a 
large mass to the right neck consistent with lipoma.  An 
October 2005 report signed by C.S.C., M.D., Resident 
Physician, and J.R.F., Jr., M.D., Staff Physician, noted that 
the Veteran was counseled extensively regarding the risk of 
facial nerve injury given the location and intimacy of the 
lesion with the parotid gland.  It was further noted that he 
expressed an understanding of the risks associated with the 
surgery and requested surgical excision.  A November 7, 2005, 
report signed by R.D., M.D., Resident Physician, noted the 
Veteran and his family were notified of the risks, benefits, 
and alternatives and given the opportunity to ask questions.  
They expressed understanding and agreed to proceed.  

A November 8, 2005, operation report noted the Veteran 
underwent right neck dissection at levels I through V, right 
superficial parotidectomy, and right lipoma excision.  The 
surgeon was listed as Dr. R.D. with Dr. C.S.C. as first 
assistant.  It was noted that L.L.M, M.D., Staff Physician, 
was present and scrubbed for the entire procedure.  The 
report noted that the eleventh cranial nerve was identified 
as going straight to the middle of the mass and that there 
was no way to remove the mass without sacrificing the nerve.  
The dissection continued until the facial nerve trunk was 
found and the first branch of the superior division of the 
facial nerve was dissected out.  

VA treatment records dated November 28, 2005, noted the 
Veteran had cranial nerve XI paralysis and cranial nerve VII 
weakness.  In December 2005 the Veteran complained of pain on 
motion of the right shoulder and spasms to the right neck.  
He was unable to close his right eye due to cranial nerve VII 
weakness.  A February 2006 physical therapy report noted 
severe winging of the scapula with flexion and abduction.  It 
was further noted that he had fairly decent range of motion 
"despite the weakness which apparently was a result of the 
surgery for his lipoma removal."  An April 2006 treatment 
report noted the Veteran stated his facial weakness was 
completely resolved.  The examiner's impression was status 
post lipoma excision with cranial nerve XI paralysis and 
improved cranial nerve VII weakness.  

On VA peripheral nerves examination in September 2006 the 
Veteran reported that since his surgery in November 2005 he 
had experienced problems with a facial droop and difficulty 
shrugging his right shoulder.  He stated his facial weakness 
had improved, but he still had weakness raising his right 
eyebrow.  The examiner noted the Veteran had difficulty 
raising his right arm above the mid-chest area and he was 
unable shrug his right shoulder.  There was a mild right-
sided facial droop and cranial nerves VII and XI weakness.  
The diagnosis was right cranial nerve VII paralysis and right 
cranial nerve XI paralysis.  The examiner noted that, upon 
extensive review of the medical records, it was well 
documented that prior to the procedure the Veteran was 
informed of the high likelihood of nerve damage if he 
proceeded due to the location of the lipoma being intimately 
involved with nerve structures.  It was the examiner's 
opinion that this was a resulting consequence of the surgery, 
was not an unexpected complication, and was not the result of 
any negligence on the part of the medical team at the time.

In an October 2006 VA treatment report Dr. L.L.M. noted the 
Veteran's postoperative course was complicated by a right 
cranial nerve XI injury.  It was explained to the Veteran 
that there were always risks with surgery including, but not 
limited to, bleeding, infection, temporary or permanent 
damage to nearby structures (such as nerves, muscles and 
vessels), unsatisfactory results, need for additional 
surgery, heart attacks, stroke, and death.  

In his October 2007 VA Form 9 the Veteran asserted that he 
had only consented to the procedure because he was informed 
that a doctor would perform the surgery.  He claimed his 
surgery was performed by an intern with no prior experience.  
At his personal hearing in February 2010 he testified that he 
had problems due to the decreased loss of use of his right 
arm.  He stated he had to make adjustments to continue in his 
profession as a commercial driver.  He and his spouse 
testified that they were told that Dr. L.L.M. would be 
performing the surgery.  His spouse stated that Dr. L.D. told 
her that he was performing the procedure, but had stopped to 
find Dr. L.L.M. because the mass was too big.  It was 
asserted, in essence, that the injuries were incurred because 
of VA impropriety.

Based upon the evidence of record, the Board finds that an 
additional disability manifested by some loss of use of the 
right arm and paralysis of the right side of the mouth was 
incurred as a result of VA medical treatment, but that the 
persuasive evidence does not demonstrate these disabilities 
were incurred because VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider nor that the treatment was provided without the 
Veteran's informed consent.  The medical records clearly show 
the Veteran provided an informed consent that was freely 
given and that followed a careful explanation by the resident 
physician who performed the procedure of the proposed 
therapeutic procedure, including the expected benefits, 
reasonably foreseeable associated risks, and alternatives.  
He was given the opportunity to ask questions and granted 
permission freely.  He had been previously provided specific 
notice as to the anticipated results if nothing was done.  
There is no indication his consent was coerced.  

The Board further finds that the opinion of the September 
2006 VA examiner is persuasive that the Veteran's right 
cranial nerve VII paralysis and right cranial nerve XI 
paralysis were a resulting consequence of the November 8, 
2005, VA surgery, but that he was informed of the high 
likelihood of nerve damage if he proceeded due to the 
location of the lipoma being intimately involved with nerve 
structures.  The examiner's opinion is also persuasive that 
this was not an unexpected complication and was not the 
result of any negligence on the part of the medical team at 
the time.

Although the Veteran and his spouse may sincerely believe 
that he has some additional disability as a result of VA 
treatment to which he did not consent, they are not licensed 
medical practitioners and are not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of use of the right arm and for 
paralysis of the right side of the mouth is denied.




REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his service connection claim in 
March 2006.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
increased rating claim shall be denied.  See 38 C.F.R. 
§ 3.655 (2009).  The Court has held that the burden was upon 
VA to demonstrate that notice was sent to the claimant's last 
address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); 
see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The 
Court has also held, however, that VA's "duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  

In this case, VA records show the Veteran failed to report 
for a scheduled VA examination in December 2006, but that the 
record indicates notice of the examination was mailed to an 
address using an erroneous zipcode.  Additional efforts are 
required to schedule the Veteran for an examination as to his 
claim for right knee and low back disabilities.  Therefore, 
the Board finds that further efforts are required for an 
adequate determination as to the issue remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination for an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that he has right knee or low back 
disorders that were caused or aggravated 
by a service-connected right ankle 
disability.  All indicated tests and 
studies are to be performed.  The 
examination must be conducted following 
the protocol in any applicable VA 
disability examination worksheet.  

Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


